Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 04/12/2021. Status of claims are:

** Claims 1-20 are pending in this Office Action.


Response to Arguments
2. 	Applicant’s arguments filed in the after final (AF) dated 04/12/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly-cited prior art.

Prior Art
3. 	U. S. Patent Pub No. US 20100142461 A1 to Miki et al., (hereinafter Miki)


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140303984 A1 to Johnson et al., (hereinafter Johnson) in view of US 20100142461 A1 to Miki et al., (hereinafter Miki) and in further view of US 20150071153 A1 to Hong et al., (hereinafter Hong)


Regarding claim 1, a method, comprising: at a source device:
establishing a wireless communication link with a sink device, transmitting, during the first deterministic portion of the frame, first data to the sink device; determining, whether a predetermined condition associated with the wireless communication link is satisfied; and
(Johnson: See para[0024] via using audio frames, a user can download, or stream, content from a server. If available link bandwidth is not enough (i.e., a predetermined condition) to transmit the entirely of each audio frame, then the system eliminates the portions of each audio frame that includes the less significant data.  See para[0060] for audio frame includes a data portion and a non-data portion.  See Fig. 6A for multiple audio frames being sent/received when content is streamed or downloaded from a server to a user.)


 	Although Johnson teaches audio frames having different layers and portions, and wherein bandwidth determines which data is to be sent, however, Johnson does not seem to explicitly disclose, retransmission of data that was not sent, or teach radio frames or resource used for initial transmissions (i.e., deterministic portion), and resources used for retransmission of data (opportunistic portion), in case NACK (i.e., predetermined condition) is received from the receiving side, as understood by: 

wherein a protocol for communicating via the wireless communication link includes a frame having a first deterministic portion and a second opportunistic portion; 
when the predetermined condition is satisfied, transmitting, during the second opportunistic portion of the frame, second data to the sink device.

However, in a similar field, Miki, in Fig. 15 and para[0182] shows four radio frame resource periods that are used for initial transmission of data , and four radio frame resources, that are reserved for retransmissions of data when for example NACK is received. (Miki: See Fig. 15 and para[0182]-[0186])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, reserved frame transmission and retransmission resources, as taught by Miki, in order to benefit from having a packet frame resources reserved for transmission and retransmission. (Hariharan: See Fig 2C and para[0054]) 


Johnson in view of Miki teaches data layer transmissions, however, they do not seem to teach that a transmitter has the ability to distinguish different data layers, or data components, of a frame, for transmission purposes, regardless of one layer being called “opportunistic portion”, and another layer being called “deterministic portion”, as understood alternatively by:

after transmitting the first data during the first deterministic portion of the frame,

However, in a similar field, Hong teaches that the transmitter may distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and (Hong: See para[0021])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

Hong teaches a transmitter that distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, a transmitter that can distinguish different parts of a frame, as taught by Hong, with the system of Johnson in view of Miki, in order to benefit from having a transmitter that can distinguish different parts and components of a frame. (Hong: See para[0021])


Regarding claim 2, the method of claim 1, wherein the first data and the second data comprise audio data that has a plurality of layers.
(Johnson: See Fig. 6E, and para[0079] for audio frame, having multiple audio layers)

Regarding claim 3, the method of claim 2, wherein the first data comprises at least a core layer of the audio data, wherein the sink device can process and output the audio data using the core layer.
(Johnson: See Fig. 6E, and para[0079] for audio frame, having multiple audio layers, including base layer, and para[0005] for first audio layer comprises a core audio layer, and second audio layer comprises an extension audio layer that supplements the core audio layer.)

Regarding claim 4, the method of claim 2, wherein the second data comprises at least one layer of the audio data that was not transmitted during the first deterministic portion or a retransmission corresponding to the first deterministic portion.
(Miki: See para[0179] for ACK/NACK for retransmission packets, and for radio resources that are different from those used for initial transmission, which are reserved and used for retransmission.)





Regarding claim 5,  the method of claim 1, further comprising:
receiving feedback corresponding to the first data from the sink device during the first deterministic portion, wherein the feedback indicates whether the first data was successfully received by the sink device.
(Miki: See para[0179] for ACK/NACK for retransmission packets, and for radio resources that are different from those used for initial transmission, which are reserved and used for retransmission.)



Regarding claim 6, the method of claim 5, further comprising: retransmitting, when the feedback indicates that the first data was not successfully received by the sink device, the first data to the sink device during the second opportunistic portion.
(Miki: See para[0179] for ACK/NACK for retransmission packets, and for radio resources that are different from those used for initial transmission, which are reserved and used for retransmission.)



Regarding claim 7, the method of claim 5, further comprising: retransmitting, when the feedback indicates that the first data was not successfully received by the sink device and when the predetermined condition is not satisfied, the first audio to the sink device during a further first deterministic portion of a subsequent frame.
(Miki: See para[0179] for ACK/NACK for retransmission packets, and for radio resources that are different from those used for initial transmission, which are reserved and used for retransmission.)




Regarding claim 9, the method of claim 8, further comprising: determining, prior to transmitting the first data, that a subset of the plurality of channels are unoccupied, wherein the first data is transmitted via the subset of the plurality of channels.
(Johnson: See para[0046] for client device can monitor available network resources, such as bandwidth, latency, etc (i.e., channels),  and based on available network resources (i.e, channels) , the client device determines which audio layer if any to download or request for streaming.)

Regarding claim 10, the method of claim 1, wherein the predetermined condition is based at least in part on an occupancy of a channel of the wireless communication link during the second opportunistic portion of the frame or a predetermined duration.
(Johnson: See para[0046] for client device can monitor available network resources, such as bandwidth, latency, etc (i.e., channels),  and based on available network resources (i.e, channels) , the client device determines which audio layer if any to download or request for streaming.)


Regarding claim 11, a source device, comprising:
a transceiver configured to establish a wireless communication link with a sink device, 
a processor configured to:
transmit, during the first deterministic portion of the frame, first data to the sink device, determine whether a predetermined condition associated with the wireless communication link is satisfied and, 
(Johnson: See para[0024] via using audio frames, a user can download, or stream, content from a server.  If available link bandwidth is not enough (i.e., a predetermined condition) to transmit the entirely of each audio frame, then the system eliminates the portions of each audio frame that includes the less significant data.  See para[0060] for audio frame includes a data portion and a non-data portion.  See Fig. 6A for multiple audio frames being sent/received when content is streamed or downloaded from a server to a user.)

 	 Although Johnson teaches audio frames having different layers and portions, and wherein bandwidth determines which data is to be sent, however, Johnson does not seem to explicitly disclose, retransmission of data that was not sent, or teach radio frames or resource used for initial transmissions (i.e., deterministic portion), and resources used for retransmission of data (opportunistic portion), in case NACK (i.e., predetermined condition) is received from the receiving side, as understood by: 


wherein a protocol for communicating via the wireless communication link includes a frame having a first deterministic portion and a second opportunistic portion; and
when the predetermined condition is satisfied, transmit, during the second opportunistic portion of the frame, second data to the sink device.

However, in a similar field, Miki, in Fig. 15 and para[0182] shows four radio frame resource periods that are used for initial transmission of data , and four radio frame (Miki: See Fig. 15 and para[0182]-[0186])


Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, reserved frame transmission and retransmission resources, as taught by Miki, in order to benefit from having a packet frame resources reserved for transmission and retransmission. (Hariharan: See Fig 2C and para[0054]) 

Johnson in view of Miki teaches data layer transmissions, however, they do not seem to teach that a transmitter has the ability to distinguish different data layers, or data components, of a frame, for transmission purposes, regardless of one layer being called “opportunistic portion”, and another layer being called “deterministic portion”, as understood alternatively by:

after transmitting the first data during the first deterministic portion of the frame,

Hong teaches that the transmitter may distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

Hong teaches a transmitter that distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, a transmitter that can distinguish different parts of a frame, as taught by Hong, with the system of Johnson in view of Miki, in order to benefit from having a transmitter that can distinguish different parts and components of a frame. (Hong: See para[0021])


Regarding claim 12, the source device of claim 11, wherein the first data and the second data comprise audio data that has a plurality of layers.
(Johnson: See Fig. 6E, and para[0079] for audio frame, having multiple audio layers)

Regarding claim 14, the source device of claim 12, wherein the first data comprises a core layer of the audio data, wherein the sink device can process and output the audio data using the core layer.
(Johnson: See Fig. 6E for audio frame having a base layer (i.e., core audio layer) that is processed.)

Regarding claim 15.    The source device of claim 11, wherein the processor is further configured to receive feedback indicating whether the sink device successfully received the first data.
(Johnson: See Fig. 6E, and para[0079] for audio frame, having multiple audio layers, including base layer, and para[0005] for first audio layer comprises a core audio layer, and second audio layer comprises an extension audio layer that supplements the core audio layer.)

Regarding claim 16, the source device of claim 15, wherein the processor is further configured to:

(Miki: See para[0179] for ACK/NACK for retransmission packets, and for radio resources that are different from those used for initial transmission, which are reserved and used for retransmission.)

Regarding claim 17, the source device of claim 15, wherein the processor is further configured to:

retransmit, when the feedback indicates that the first data was not successfully received by the sink device and when the predetermined condition is not satisfied, the first data to the sink device during a further first deterministic portion of a further frame.
(Miki: See para[0179] for ACK/NACK for retransmission packets, and for radio resources that are different from those used for initial transmission, which are reserved and used for retransmission.)



Regarding claim 18, the source device of claim 11, wherein the processor is further configured to determine an occupancy of a channel of the wireless communication link during the second opportunistic portion of the frame.
(Johnson: See para[0046] for client device can monitor available network resources, such as bandwidth, latency, etc (i.e., channels),  and based on available network resources (i.e, channels) , the client device determines which audio layer if any to download or request for streaming.)


Regarding claim 20, an integrated circuit comprising:
circuitry configured to establish a wireless communication link with a sink device, 
circuitry configured to transmit, during the first deterministic portion of the frame, first data to the sink device; circuitry configured to determine whether a predetermined condition associated with the wireless communication link is satisfied; and
(Johnson: See para[0024] via using audio frames, a user can download, or stream, content from a server.  If available link bandwidth is not enough (i.e., a predetermined condition) to transmit the entirely of each audio frame, then the system eliminates the portions of each audio frame that includes the less significant data.  See para[0060] for audio frame includes a data portion and a non-data portion.  See Fig. 6A for multiple audio frames being sent/received when content is streamed or downloaded from a server to a user.)

 	Although Johnson teaches audio frames having different layers and portions, and wherein bandwidth determines which data is to be sent, however, Johnson does not seem to explicitly disclose, retransmission of data that was not sent, or teach radio frames or resource used for initial transmissions (i.e., deterministic portion), and resources used for retransmission of data (opportunistic portion), in case NACK (i.e., predetermined condition) is received from the receiving side, as understood by: 

wherein a protocol for communicating via the wireless communication link includes a frame having a first deterministic portion and a second opportunistic portion; 
circuitry configured to transmit second data to the sink device during the opportunistic portion of the frame when the predetermined condition is satisfied.


However, in a similar field, Miki, in Fig. 15 and para[0182] shows four radio frame resource periods that are used for initial transmission of data , and four radio frame resources, that are reserved for retransmissions of data when for example NACK is received. (Miki: See Fig. 15 and para[0182]-[0186])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, reserved frame transmission and retransmission resources, as taught by Miki, in order to benefit from having a packet frame resources reserved for transmission and retransmission. (Hariharan: See Fig 2C and para[0054]) 


Johnson in view of Miki teaches data layer transmissions, however, they do not seem to teach that a transmitter has the ability to distinguish different data layers, or data components, of a frame, for transmission purposes, regardless of one layer being called “opportunistic portion”, and another layer being called “deterministic portion”, as understood alternatively by:

after transmitting the first data during the first deterministic portion of the frame,

However, in a similar field, Hong teaches that the transmitter may distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

Hong teaches a transmitter that distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an (Hong: See para[0021])

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, a transmitter that can distinguish different parts of a frame, as taught by Hong, with the system of Johnson in view of Miki, in order to benefit from having a transmitter that can distinguish different parts and components of a frame. (Hong: See para[0021])


6. 	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Johnson , Miki, Hong, and in further view of US 20080075029 A1 to Song et al., (hereinafter Song).

Regarding claim 8,   Johnson in view of Miki and Hong teaches the method of claim 1, wherein, however, they do not seem to explicitly disclose:

wherein radio can implement 802.11a
wherein the wireless communication link includes a plurality of channels within a 5 GHz band.

However, in a similar field, Song teaches 802.11a providing 12 channels centered within the 5 GHz band. (Song: See para[0071])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

Hong teaches a transmitter that distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

Song teaches opportunistic wireless networks wherein 802.11a provides 12 channels centered within the 5 GHz band. (Song: See para[0071])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, 5 GHz channels, as taught by Song, with the teaching of Johnson in view of Miki and Hong, in order to benefit from using 802.11a wireless communication protocol that provides 12 channels centered within the 5GHz band. (Song: See para[0071]) 

Regarding claim 19,  Johnson in view of Miki and Hong teaches the source device of claim 11, however, they do not explicitly disclose:

wherein the wireless communication link includes a plurality of channels within a 5 GHz band.

However, in a similar field, Song teaches 802.11a providing 12 channels centered within the 5 GHz band. (Song: See para[0071])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

Hong teaches a transmitter that distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

Song teaches opportunistic wireless networks wherein 802.11a provides 12 channels centered within the 5 GHz band. (Song: See para[0071])

	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, 5 GHz channels, as taught by Song, with the teaching of (Song: See para[0071]) 

7. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Johnson , Miki, Hong, and in further view of US 20110060835 A1 to Dorso et al., (hereinafter Dorso).

Regarding claim 13, Johnson in view of Miki and Hong teaches the source device of claim 12, however, they don’t seem to explicity disclose:

wherein unequal error protection is applied to the plurality of layers.

However, in a similar field, Dorso teaches layered coding and unequal error protection for the different layers is used to ensure sufficient protection for the lower layers in case of data loss. (Dorso: See para[0046])

Johnson teaches layered audio transmission, wherein audio frame includes multiple layers. (Johnson: See Fig. 2 and para[0054])

Miki teaches reserved radio frame resources used for transmission and radio frame resources reserved for retransmission.  (Miki: See Fig. 15 and para[0182]-[0186])

Hong teaches a transmitter that distinguish one component of the frame as a component of a base layer (i.e., deterministic portion) and another components, as an enhanced layer (distinguished layer), and transmit the distinguished layer accordingly. (Hong: See para[0021])

Dorso teaches layered coding and unequal error protection for the different layers is used to ensure sufficient protection for the lower layers in case of data loss. (Dorso: See para[0046])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, unequal error protection used for different layers, as taught by Dorso, with the system of Johnson in view of Miki and Hong, in order to benefit from the enhancements of ensuring sufficient protection for the lower layers in case data loss occurs.  (Dorso: See para[0046])



Conclusion
8. 	Applicant's amendment dated 8/28/2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477